Per Curiam,
We find no cause for reversing the judgment in this case. *446All-the questions of fact in it were referred to the jury under proper instructions and no injustice or error is discoverable in their verdict. In the answers of the court to the defendants’ points, nothing appears which seems to require a new trial. The motion for the latter was carefully considered in an opinion filed, and resulted in a refusal of it. The specifications of error are accordingly dismissed.
Judgment affirmed.